  Case 3:19-cv-02201-DMS-JLB Document 34 Filed 05/12/21 PageID.691 Page 1 of 1




                          United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Brian Hollins
                                                             Civil Action No. 19-cv-02201-DMS-JLB

                                               Plaintiff,
                                       V.
Robert Wilkie, Secretary, Department of                        JUDGMENT IN A CIVIL CASE
Veteran Affairs


                                            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants Defendant’s motion for summary judgment as to Plaintiff’s claims for race
discrimination, the creation of a racially hostile work environment, and retaliation under Title VII, as
well as each claim arising under the Rehabilitation Act. The Court also dismisses Plaintiff’s causes of
action for discrimination and the creation of a hostile work environment based on sex. The Clerk of
Court shall enter judgment accordingly.




Date:           5/12/21                                         CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ M. Exler
                                                                                        M. Exler, Deputy
